Title: To Benjamin Franklin from Marie Catherine Biheron, 10 October 1774
From: Biheron, Marie-Catherine
To: Franklin, Benjamin


Monsieur et cher Ami
De Paris ce 10e occtobre 1774
C’est avec la plus grande Satisfaction que jay recu l’honneur de la votre en datte du 13 occtobre de l’année derniere. Si je n’y ait pas repondu plutot ma mauvoise sante en a eté lunique cause, je saisie donc avec empressement d’un jeune Monsieur qui retourne dans votre ville pour vous assuré du vif interest que je prend aux affaires presentes de l’amerique septentrionale. Je fais des vœux sinceres à Dieu pour que l’on vous rende justice et votre tranquilité et celle de votre famille soit retabli comme par le passé.
Ozerayje vous suplier de faire agrer mes sentiments de reconnoisance a Monsieur le Chevalier Pringle de toutes les bontés quil à bien voulu avoir pour moi—il ne s’effaseront jamais de mon coeur—en lui presentant mes compliments?
Jespere que Madame Stewenson voudra bien ne me pas oublier etant ausy tres sensible aux attantions qu’elle et son aimable famille ont bien voulu avoir pour moi. Il ny à guere de jour ou je n’aye le bonheur de m’entretenir de vous avec nos amis. Je suis tres reconnoisante ainsy que Melle. Basseporte du beau present que Mr. Dubourg nous à remit. Elle vous fais mille souhaits heureux et moi je ne cesseray de me dire avec toute lestime et la consideration posible Monsieur Votre tres humble et tres obeisante servante
Biheron
Mr. Mde. et Melle. Hewzon voudront bien recevoir mes particuliers compliments.
 
Addressed: To / Dr franklin / frs / Cravenstreet / London
